DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on September 17, 2021.  Claims 1-20 are pending and examined below.  Claims 1-7 and 9-20 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woltermann et al., DE 102018008991 A1 (see English translation) in view of Herbach et al., US 9,523,984 B1.
As to claim 1, Woltermann teaches a system, comprising:
A launchpad sized and shaped to accommodate an autonomous vehicle (¶ 10-13 and Fig. 1; e.g. park lot 1 in Fig. 1);
One or more launchpad sensors located on or around the launchpad, each launchpad sensor configured to observe at least a portion of the launchpad (¶ 12-13 and Fig. 1; e.g. sensors 2 in Fig. 1);
A control subsystem comprising a processor configured to (¶ 14-15 and Fig. 1; e.g. evaluation unit 4 in Fig. 1)):
Receive launchpad sensor data from the one or more launchpad sensors (¶ 12, 14 and Fig. 1; e.g. evaluation unit 4 receives information I from sensors 2);
Receive autonomous vehicle sensor data (¶ 12; e.g. receive FU1, FU2 of the parked vehicle 3);
Receive a request for departure of the autonomous vehicle (¶ 7, 16; e.g. check the vehicle surroundings before starting the vehicle);
In response to the request for departure:
Determine, based at least in part upon the received launchpad sensor data, whether the launchpad is free of obstructions that would prevent departure from the launchpad (¶ 14-16 and Fig. 1);
Determine, based at least in part upon the received autonomous vehicle sensor data, whether the region is front of the autonomous vehicle is clear of obstruction that would prevent movement away from the launchpad (¶ 14-16 and Fig. 1);
If it is determined that both the launchpad is free of obstruction that would prevent departure from the launchpad and the region in front of the autonomous vehicle is clear of obstruction that would prevent movement away from the launchpad, permit the autonomous vehicle begin driving autonomously (¶ 6-7, 16; e.g. proceed autonomous driving); and
If it is determined that one or both of the launchpad is not free of obstructions that would prevent departure from the launchpad and the region is front of the autonomous vehicle is not clear of obstructions that would prevent movement away from the launchpad, prevent the autonomous vehicle from beginning to drive autonomously (¶ 6- 7, 16; e.g. ask the object O to leave).
Woltermann does not specifically teach the autonomous vehicle comprising at least one vehicle sensor located on the autonomous vehicle and configured to observe a field-of-view comprising a region in front of the autonomous vehicle.  However, this matter is taught by Herbach as an autonomous vehicle comprises plurality of sensors located on the autonomous vehicle for detecting the surrounding region of the vehicle, and sending out a request for departure of the autonomous vehicle (column 5 line 44 – column 6 line 57 and column 10 lines 6-67 and column 15 lines 3-7 and Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle of Woltermann by installing plurality of sensors onto the vehicle as taught by Herbach for better detecting the obstacles in the surrounding region.
As to claim 2, Woltermann teaches determining if there is no obstruction is detected as discussed in claim 1 above.  Woltermann does not specifically teach the determination is for a predefined period of time.  However, this matter is taught by as Herbach determining if there is obstruction surrounding the vehicle for a predefined period of time (column 3 lines 12-18 and column 11 line 65 – column 12 line 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining process in Woltermann’s teaching by incorporating a predefined period of time for efficiently detecting the obstacles in the surrounding region.
As to claim 3, Woltermann teaches determining if there is obstruction is detected as discussed in claim 1 above.  Woltermann does not specifically teach the determination is for a threshold time period.  However, this matter is taught by as Herbach determining if there is obstruction surrounding the vehicle for a threshold time period (column 3 lines 12-18 and column 11 line 65 – column 12 line 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining process in Woltermann’s teaching by incorporating a threshold time period for efficiently detecting the obstacles in the surrounding region.
As to claim 5, Woltermann teaches the autonomous vehicle moving out from the launchpad (¶ 10, 16 and Fig. 1).  Woltermann does not specifically teach determining an outbound lane for the autonomous vehicle to travel along to reach a road.  However, Herbach teaches this matter (column 1 lines 22-42 and column 3 lines 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woltermann’s teaching by incorporating the feature of determining outbound lane as taught by Herbach so the autonomous vehicle can be driven in a different environment.
As to claim 6, Woltermann teaches wherein one or more of the launchpad sensors are located on or within a surface of the launchpad and configured to observe a region underneath the autonomous vehicle when the autonomous vehicle is positioned above the launchpad (¶ 10-11, 13-16 and Fig. 1).
As to claim 8, Woltermann does not specifically teach wherein the one or more launchpad sensors comprise one or more cameras, LiDAR sensors, motion sensors, and infrared sensors.  However, Herbach teaches this matter (column 6 lines 7-10, 40-45 and column 7 lines 28-33 and Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woltermann’s sensors by incorporating various types of sensor as taught by Herbach for better detecting obstacles.
Claims 9-11, 13-17 and 19-20 are rejected based on the same rationale as used for claims 1-3 and 5-6.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woltermann et al., DE 102018008991 A1 (see English translation) in view of Herbach et al., US 9,523,984 B1, and in further view of Takano, JP 2004189415 A (see English Translation).
As to claim 7, Woltermann in view of Herbach teaches the autonomous vehicle and the launchpad as discussed in claim 1 above.  Woltermann in view of Herbach does not specifically the autonomous vehicle is a tractor unit and the launchpad defines a zone that is sized and shaped fit both the tractor unit and a trailer attached to the tractor unit.  However, this matter is taught by Takano as a parking lot defines a zone that is sized and shaped to fit both the tractor unit and a trailer attached to the tractor (¶ 2 and Fig. 6; e.g. parking lot 62 can fit the trailer vehicle 63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Woltermann’s teaching by allowing the autonomous vehicle to be a tractor with an attached trailer so that the launchpad can fit in such size of the vehicle for detecting obstacles in the launchpad for various sizes of the vehicles.
Allowable Subject Matter
Claims 4, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	September 7, 2022